



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dwyer, 2013 ONCA 306

DATE: 20130508

DOCKET: C54727 & C54734

Rosenberg, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent/Appellant

and

Beverley Dwyer

Appellant/Respondent

Ryan Clements, for Beverley Dwyer

Melissa Adams, for the Crown

Heard: September 7, 2012

On appeal from the conviction entered by Justice Faye E.
    McWatt of the Superior Court of Justice, sitting without a jury, on July 15,
    2011, and from the sentence imposed on November 15, 2011, with reasons reported
    at 2011 ONSC 6555.

ADDENDUM

[1]

In our decision in this matter reported at 2013 ONCA 34, the court
    allowed the Crown appeal and imposed a fine of $10,700 in lieu of forfeiture.
    In default of payment, Ms. Dwyer is to serve an additional 6 months
    imprisonment.  She is currently serving a sentence of three and one-half years
    imprisonment imposed by McWatt J. in this matter and a sentence of 17 months
    imprisonment imposed by Code J. She is also facing other charges in the Central
    West Region that may result in a further prison term if she is convicted.

[2]

The court has now received submissions on the length of time Ms. Dwyer
    should have to pay the $10,700 fine. We accept the joint submission of the
    parties in this respect. Ms. Dwyer will have time to pay the fine of two years
    following the latest date of release from custody in relation to the sentences
    imposed by McWatt J. and Code J. and any further sentence of imprisonment
    arising out of the charges in Central West Region.

M. Rosenberg JA

R.A. Blair JA

Paul Rouleau JA


